DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 07/17/2020 for application number 16/932,661. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holsten [US Pub. No.: 2006/0276726 A1].
Re. Claim 1, Holston discloses:
A surgical instrument comprising: a shaft [Fig.1 el 20 shaft] and an end effector on the shaft [Fig.1 el 22 effector];
a region of stress-responsive colorimetric material on the end effector [Apparatus 200 includes an elongated member 210 formed of a material which bridges anastomotic site 230 and is, in one embodiment, initially slack. When excess tension exists in the anastomosed tissue, the material goes taut or releases from the tissue |Fig. 3 el 200, 0024], the material positioned to be visible to a user or endoscopic camera when in a body cavity engaging tissue [The attached device may be viewed with an endoscope. |0011], the material having a color that changes with increases in pressure applied to tissue by the end effector [When a predetermined amount of tension is applied, the member may change color or one of its physical dimensions |0011].

Re. Claim 2, Holston discloses:
A surgical method comprising: contacting body tissue with a portion of the end effector [Fig.1 el 22 effector for applying material], causing a first force between the end effector and the tissue [Fig.3 el 200, 210 contact with tissue], said first force causing a stress-responsive colorimetric material on the end effector to show a first color [It is envisioned that other changes may occur upon application of tension to body 310, e.g., a color change may occur from a bioabsorbable marker, or a release from the organ sections may indicate a change in tension, etc.|0025].

Re. Claim 3, Holston discloses:
further including the step of causing a second force between the end effector and the tissue[], the second first different than the first force, said second force causing the material to change from the first color to a second color [ FIG. 4A, such that the change in the width and/or length of body 310 is indicative of the change in tension applied to organ sections 332 and 334. Further still, changes to the thickness of body 310 indicate the change in tension applied to organ sections 332 and 334. It is envisioned that other changes may occur upon application of tension to body 310, e.g., a color change may occur from a bioabsorbable marker, or a release from the organ sections may indicate a change in tension].
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holston in view of Wolf et al., [US Pub. No.: 2020/0273581 A1].

Re. Claim 4, Holston discloses:
during the contacting step [Apparatus 200 can be applied across an anastomotic site 230 to produce a reference indication of the magnitude of the tension where the organ sections are joined. Apparatus 200 includes an elongated member 210 formed of a material which bridges anastomotic site 230 and is, in one embodiment, initially slack|0024], capturing an image of the end effector [The attached device may be viewed with an endoscope. |0011];
determining whether the first color is indicative of a force exceeding a predetermined
threshold [The setting for the alarm indicator is operator adjustable and the procedure to be performed is one of several criteria that is considered when establishing the predetermined amount of tension for the alarm setting.0023]; 
and if the first color is determined to be indicative of a force exceeding a predetermined
threshold [When a predetermined amount of tension is applied, the member may change color or one of its physical dimensions (i.e. length, width, or thickness|0011], causing a visual, auditory or tactile alert to be communicated to the user [The tension indicator may include audible and/or visual indications and/or alarms for the amount of tension applied to the first and second organ sections.|Abstract].
Holston does not distinctlyu disclose:
applying image processing techniques to the image to identify the first color;
However in the field of endeavor Wolf discloses:
applying image processing techniques to the image to identify the first color [The processor may analyze the accessed frames and, based on information obtained from the historical data, identify in the accessed frames at least one specific intraoperative event. The processor may further determine, based on information obtained from the historical data and the identified at least one intraoperative event, a predicted outcome associated with the specific surgical procedure | Abstract];
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Holston with Wolf to perform analysis of videos of surgical procedures [0002].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488